Citation Nr: 0517073	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  03-26 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a right knee 
disability.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from May 1997 to May 2001.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 decision and subsequent 
decisions that, inter alia, denied service connection for a 
right knee condition and for mechanical low back pain.  The 
veteran filed a notice of disagreement (NOD) in June 2002, 
and the RO issued a statement of the case (SOC) in July 2003.  
The veteran filed a substantive appeal in August 2003.

In June 2004, the Board remanded the matters on appeal to the 
RO for additional development.  In March 2005, the RO granted 
service connection for mechanical low back pain; that action 
resolved the claim for service connection (and the veteran 
has neither disagreed with the initial 10 percent rating or 
the effective date assigned).  However, the RO continued the 
denial of the claim for service connection for a right knee 
disability (as reflected in the March 2005 supplemental SOC 
(SSOC)), and returned that matter to the Board.  

For reasons expressed below, the matter remaining on appeal 
is again being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
when further action, on his part, is required.

As a final preliminary matter, the Board notes that, in the 
prior remand, the Board pointed out that the record raised 
the issues of service connection for a left knee condition, 
and service connection for disability manifested by 
nightmares and sleepless nights.  As no action has been taken 
on those matters, they are again referred to the RO for 
appropriate action.  


REMAND

Unfortunately, the claims file reflects that further remand 
of the claim for service connection for a right knee 
disability is warranted, even though such will, regrettably, 
further delay an appellate  final decision on the claim on 
appeal.

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West,        11 Vet. App. 268, 271 (1998).   

In June 2004, the Board remanded this matter to the RO to 
arrange for the veteran to undergo VA orthopedic examination 
to obtain medical information needed to resolve the claim on 
appeal.  Although a VA orthopedic examination was conducted 
in January 2005, the examiner the examination report does not 
provide definitive evidence of a current right knee 
disability (the diagnosis was intermittent right knee pain 
with no evidence of internal derangement), nor did the 
examiner furnish an opinion as to the  medical relationship, 
if any, between any current right knee disability and active 
military service, to include complaints and findings noted in 
service medical records, as previously requested.  Under the 
circumstances, the Board finds that Stegall requires that 
this case be remanded to the RO for compliance with the prior 
remand.  

The Board also points out the physician should clearly 
indicate whether there is any underlying pathology to support 
the veteran's complaints of right knee pain.  In this regard, 
the Board emphasizes that service connection is not 
assignable merely for pain.  See, e.g., Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999); Evans v. West, 12 Vet. 
App. 22, 31-32 (1998).  

Hence, the RO should arrange for the veteran to undergo a VA 
orthopedic examination at an appropriate VA medical facility.  
The veteran is hereby advised that failure to report to any 
scheduled examination, without good cause, may well result in 
a denial of the claim.  See 38 C.F.R. § 3.655 (2004).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to the scheduled examination, the RO must obtain and 
associate with the claims file copies of any notice(s) of the 
date and time of the examination sent to the veteran by the 
pertinent VA medical facility.  

The action identified herein is consistent with the duties to 
notify and assist imposed by pertinent provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the action requested above, the RO should also 
undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claim 
on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should arrange for the veteran 
to undergo a VA orthopedic examination of 
his right knee, by a physician, at an 
appropriate VA medical facility. The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
the examination should include discussion 
of the veteran's documented medical 
history and assertions.  All appropriate 
tests and studies (to include x-rays) 
should be accomplished, and all clinical 
findings should be reported in detail. 

The examiner should clearly identify all 
current pathology underlying the 
veteran's complaints of right knee pain.  
With respect to each diagnosed 
disability, the physician should offer an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is at least 
a 50 percent probability) that such 
disability is medically related to active 
military service, to include complaints 
and findings noted in service medical 
records.  
 
The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

2.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claim on appeal in 
light of all pertinent evidence and legal 
authority.  

5.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran an appropriate SSOC (to 
include clear reasons and bases for all 
determinations) and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).




